MANTON, Circuit Judge
(dissenting).
With the statement of claims of the patentee as set forth in the prevailing opinion I agree. The patent in suit has features of novelty. The immersion of the joint in an insulating medium, fluid at ordinary working temperatures and adapted to permeate the pervious wrapping, and the provision for the reservoir of fluid in addition to that carried in the joint sleeve constituted novelty. The oil within the joint sleeve flows or migrates in time into the cable, sometimes for great distances beyond the joint, and the deficiency of the oil is made up in the joint by oil flowing out of the reservoir. This is covered by claim 4, the one claim in suit. It is the flowing of the oil which continuously takes place throughout the cable which eliminates the dangerous voids, and the inventor overcame losses of electrical current by this invention, avoiding breakdowns of the joints or of the cables.
An examination of the prior art convinces me that he was the first to discover the so-called breathing of the cable which would soak in the oil thus filling the crevices or voids. The Circuit Court of Appeals for the Sixth Circuit [Metropolitan Device Corp. v. Cleveland Electric Illuminating Co., 36 F.(2d) 477] sustained this patent.
The prior art, referred to in the prevailing opinion, does not disclose this invention. *744The problem was to restore the lost insulation. Prior to tbe patent in suit, the teaching had been that the insulating compound in tbe joint should not be soft enough to flow. Tbe thought was that the compound should not be permitted to eseape and leave the joint unprotected. The patentee substituted a liquid insulating compound for the compound with a low melting point theretofore in use with the cable sleeve. The liquid compound would and did, especially under pressure, flow on the cable length.
The insulating schemes referred to by the Vernier patents, dealing in prophecy, have no description, of an actual joint in service. Vernier does refer to insulating oil, solid compound, and viscous compound. He says that there should be very little leakage of oil up the cores aud that such leakage could be absolutely prevented.. He did not have tbe conception of the migration of oil caused by the breathing of the cable and bis remedy was to prevent leakage and not to provide oil in quantities sufficient to compensate for it. His recommendation was for viscous compound and tbe important thing about this was its opposition to mobility. In his patents, the outer joint box did not have a reservoir, while the patent in suit does, and has a sufficient quantity of oil to supply, at all times, the demands made by the cable and joint by the breathing operation.
The Geipel patent did not provide for pervious wrapping of the cable énds in tbe joint box. The oil does not fill the joint casing and the cable ends project above the surface of the body of oil.
The De Gelder paper describes joints working on tbe reverse principle of the joints referred to in the patent in suit. The joints spoken of are not used in high-tension cables and the paper speaks of an impregnated mass not too soft or too thinly liquid. It refers to the flowing of the mass from the junction boxes caused by too intense beating as “more dangerous”; it also-refers to resinous oil and a thicker mass. . This is contrary to tbe thought of the patent in suit, which was to have the liquid soaking or flowing.
The letter of the patentee, refers to his wide experimentation and difficulty he experienced in overcoming the idea of using compounds other than liquid oil. He shows that he had been adverse to tbe use of oil at first, but.was converted to its-use just before filing bis patent application. Infringement is clearly established.
The judgment should be reversed.